Warner, Chief Justice,
concurring.
I concur in the judgment of the reversal in this case, on the ground that the defendant was concluded, by the judgment rendered against him in March, 1867, from setting up the defense relied on. The second section of the Act of 1868, so far as it creates a new equity and new grounds of defense to the contract, and judgment rendered thereon, which did not exist by law at the time the contract was made, and at the time the judgment was rendered thereon, is unconstitutional and void.